Citation Nr: 1410452	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  10-24 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for memory loss.

3.  Whether new and material evidence has been received to reopen the Veteran's claim for a skin condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ozger-Pascu, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1963 to June 1967, including service in the Republic of Vietnam from August 1966 to June 1967.

These matters come before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which denied reopening the claims for PTSD and skin disorder and denied entitlement to service connection for memory loss. 

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims, which has been reviewed and considered.

The Veteran's psychiatric disability and memory loss claims are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Service connection was previously denied for PTSD by a rating decision promulgated in November 2004.  The Veteran was informed of this decision, including his right to appeal, and did not appeal.

2. The evidence received since the last prior denial of service connection for PTSD was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative or redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.

3.  Service connection was previously denied for a skin disorder by a rating decision promulgated in November 2004.  The Veteran was informed of this decision, including his right to appeal, and did not appeal.

4.  Evidence received since the November 2004 rating decision regarding the Veteran's skin condition is cumulative or redundant of the evidence of record at the time of the November 2004 decision and does not raise a reasonable possibility of substantiating the Veteran's claim for service connection for a skin condition.


CONCLUSIONS OF LAW

1.  The November 2004 rating decision denying service connection for PTSD and a skin condition is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence having been received to reopen the claim of entitlement to an acquired psychiatric disorder, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  New and material evidence has not been submitted sufficient to reopen a claim of entitlement for a skin condition.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.159 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veteran urges VA to reopen a previously denied claim for a skin condition allegedly incurred as a result of in-service exposure to Agent Orange.  For the reasons that follow, the Board denies reopening the claim.

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

As to applications to reopen, the Court in Kent v. Nicholson, 20 Vet. App. 1 (2006) held that the terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  Specifically, VA must notify a claimant of the evidence and information that is necessary to reopen the claim as well as notified of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit in light of the specific bases for the prior denial of the claim.

In this regard, the Board finds that a letter dated in June 2009, before the July 2009 rating decision, provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a), including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.  This letter also provided notice of the reason for the prior denial of the claims and the evidence needed to reopen the claims as required by the Court in Kent, supra.  

VA has also secured all available pertinent evidence and conducted all appropriate development.  Specifically, the record shows that VA obtained and associated with the claims file all identified and available in-service and post-service records, including his service treatment records and his post-service VA and private treatment records.  Moreover, VA also obtained the Veteran's Social Security Administration (SSA) records which have been reviewed and considered.

The Board observes that VA's statutory duty to assist a claimant in the development of this prior finally denied claim by providing him with a VA examination does not attach until the claim has been reopened based on the submission of new and material evidence.  38 C.F.R. § 3.159(c)(4)(iii).  As explained below, the appellant has not submitted new and material evidence here and therefore a VA examination with a medical opinion was not required with respect to this claim. 

In summary, the facts relevant to this appeal have been properly developed, and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

New and Material Evidence

The Veteran is seeking service connection for an acquired psychiatric disorder and a skin condition.  As will be discussed below, these claims have been previously denied.  The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claims on their merits.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

The Board must therefore proceed to analyze whether new and material evidence has been submitted since the prior final decisions.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  As to reopening a prior final decision, the law provides that if new and material evidence has been presented or secured with respect to matters which have been disallowed, these matters may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The Court has held that in determining whether the evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board is required to give consideration to all of the evidence received since the first denial of the claim in light of the totality of the record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999). 

In this regard, the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010) held that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Further, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

In this case, the record shows that a November 2004 rating decision denied reopening the Veteran's claim of service connection for PTSD and a skin disorder and he did not appeal that denial.  Accordingly, the Board finds that the November 2004 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Here, no new and material evidence was physically or constructively received with one year of the rating decision.  See Bell v. Derwinski, 2 Vet. App. 611(1992).
Acquired Psychiatric Disorder

The evidence of record at the time of the prior final denial included the Veteran's service treatment records and post-service medical records as well as VA examinations which covered a period through July 2004 (by the time of the November 2004 rating decision).  The evidence added to the record since the time of the last prior denial includes statements by and on behalf of the Veteran, including SSA records and post-service medical evidence which covers a period through 2013.  After a careful and thorough review of the additional evidence, the Board finds that it provides relevant details regarding the nature and history of the Veteran's psychiatric disorder not considered at the time of the prior denials. Further, the evidence received to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been submitted.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In view of the foregoing, the Board finds that the evidence received since the last prior denial of service connection for an acquired psychiatric disorder was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.  Therefore, new and material evidence has been received pursuant to 38 C.F.R. § 3.156(a) and the Veteran's claim is reopened.

Skin Disorder

The July 2004 rating decision denied the Veteran's claim of service connection for a skin condition because there was no evidence that it was related to his military service.  Specifically, the Veteran's service treatment records did not show a diagnosis or treatment for a skin condition nor was such noted at separation.  Moreover, the Veteran's skin condition was not related to Agent Orange exposure in service because it is not found on the list of presumptive diseases associated with such exposure.  38 C.F.R. §§ 3.307, 3.309.

Since this final decision, VA has received additional VA and private treatment records for the Veteran's skin condition and written statements in support of the claim from the Veteran and his representative. 

The medical evidence submitted, however, shows the Veteran's continued post-service complaints and/or treatment for a skin condition.  These records do not show his skin condition was incurred in or related to service but rather they are duplicative of evidence that was found in the claims file at the time of the prior final decision because the Veteran had already established that he had a skin condition.  Moreover, the additional records do not contain a medical opinion linking the Veteran's skin condition to service or to Agent Orange exposure.  Therefore, the Board finds that they are not new evidence.  38 C.F.R. § 3.156(a).

As to the written statements from the Veteran and his representative, these statements amount to nothing more than their continued claim that the Veteran's skin condition is related to service.  These claims were, in substance, before VA when it last denied the claim.  Then, as now, lay persons not trained in the field of medicine, to include the Veteran and his representative, are not competent to offer an opinion regarding such medical questions as to whether his skin condition is related to or was incurred in service because such an opinion requires medical training which they do not have.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009). 

Therefore, the Board finds that this additional evidence does not relate to an unestablished fact necessary to substantiate the claim and the evidence is not new and material as it is cumulative of evidence previously considered.  38 C.F.R. § 3.156(a).  Consequently, no new and material evidence has been received as to the Veteran's skin condition, and the appeal must be denied.


ORDER

New and material evidence having been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, the claim is reopened. 
The application to reopen a claim for a skin condition is denied.


REMAND

The Veteran asserts entitlement to service connection for a psychiatric disability, to include PTSD, which he maintains is related to service.   In support, he cites his in-service, Vietnam stressor and reports that he consumed significant quantities of alcohol while in service; VA has conceded his in-service stressor.  He also reported current symptoms such as aversion to helicopter noise, nightmares, sleep difficulties, difficulty with concentration as well as social isolation.

The Board notes that among the Veteran's relevant medical records are VA and private outpatient and inpatient records and multiple VA psychiatric examinations from December 1968 to January 2013.  These treatment records show that the Veteran was diagnosed as having alcoholism; schizoid personality with chronic depression; psychoneurosis, mixed type; depression and major depressive disorder.  There are also notations of "mild PTSD" and "possible PTSD."  At his January 2013 VA psychiatric examination, the examiner concluded that the Veteran did not meet the DSM-IV diagnostic criteria for PTSD but that he did have a current diagnosis of dysthymic disorder, with "some PTSD symptoms," and alcohol dependence in full remission (secondary to dysthymic disorder).    

Based on the foregoing, the Board concludes that the medical evidence is inconsistent as to the Veteran's current psychiatric disorder.  Diagnoses include schizoid personality with chronic depression; psychoneurosis, mixed type; depression; major depressive disorder; dysthymic disorder, with "some PTSD symptoms;" and alcohol dependence in full remission (secondary to dysthymic disorder), respectively.  In light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), although the Veteran is seeking service connection for PTSD, he is in fact seeking service connection for psychiatric symptoms regardless of how those symptoms are diagnosed.  Therefore, a remand is required to reconcile his multiple diagnoses. 

The Board also notes that the Veteran is seeking service connection for memory loss.  It is unclear, however, from his January 2013 psychiatric evaluation whether the Veteran's alleged memory loss is a symptom of his acquired psychiatric disorder or a separate disability.  Therefore, for this reason also a remand is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge and/or were contemporaneously informed of his psychiatric symptoms in and since service, to include any possible relationship to military service.  He should be provided an appropriate amount of time to submit this lay evidence. 

2.  Obtain, either physically or electronically, any outstanding VA and/or hospitalization related to the Veteran's psychiatric condition since January 2013 and any outstanding private treatment records since April 2011.  All development efforts and any negative response(s) should be associated with the claims file, to include notation that no additional records are available. 

3.  Schedule the Veteran for a VA psychiatric examination to determine the nature, onset and etiology of any psychiatric disability found to be present.  All psychiatric disabilities found to be present should be diagnosed and a diagnosis of PTSD must be ruled in or excluded.  The claims folder should be made available to and reviewed by the examiner, who should record the full history of the disorder, including the Veteran's report of his symptoms. 

The examiner must opine as to whether it is at least as likely as not that the Veteran has a psychiatric disability that is related to or had its onset in service, to specifically include his in-service stressor, as conceded by VA, and alcohol consumption and hospitalizations for alcoholism.   

Moreover, the examiner is also asked to determine the nature, onset and etiology of any memory loss found to be present.  If present, the examiner must opine as to whether it is at least as likely as not that the Veteran has a memory loss disability that is related to or had its onset in service, or whether such memory loss is a symptom of his psychiatric disability.

The examination report should reflect consideration and analysis of all evidence of record, medical and lay, including the Veteran's competent account of his change in behavior, i.e., his increased consumption of alcohol, recurrent nightmares, and social isolation.

All findings and conclusions must be accompanied by a rationale and should be set forth in a legible report. 

4.  Then readjudicate the appeal.  If the appeal is not granted in full, issue a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the claim should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


